DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 16-19 and 31-34 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on November 11, 2021 have been fully considered. Applicant’s arguments regarding rejection of independent claims 16 and 31 under 35 U.S.C. 103 are persuasive and have overcome the submitted prior art.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474